DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eggeling et al. (hereinafter Eggeling, US 2011/0271595 A1)
For claim 1, Eggeling discloses a method for controlling a liftgate of a motor vehicle in order to automatically move the liftgate from a closed position into an open position or from the open position into the closed position (Figs. 1 and 3 of Eggeling disclose a method for controlling a liftgate 1 of a motor vehicle in order to automatically move the liftgate 1 from a closed position into an open position or from the open position into the closed position – see Eggeling, Figs. 1 and 3, paragraphs [0009], [0023] and [0028]), wherein to move the liftgate a first drive unit and a second drive unit are activated, which each couple the liftgate to a motor vehicle component relative to which the liftgate is moved (Figs. 1 and 2 of Eggelling disclose to move the liftgate 1 a first drive unit 2 and a second drive unit 2 are activated, which each couple the liftgate 1 to a motor vehicle component relative to which the liftgate is moved – see Eggeling. Figs. 1 and 2, paragraph [0024]), wherein
in the case that a drive force necessary to move the liftgate is below a predefined limit value (Eggeling is silent for disclosing in the case that a drive force necessary to move the liftgate is below a predefined limit value. However, Fig. 1 of Eggeling discloses “the drive controller 5 monitors the upward transgression of a predetermined limiting difference in the drive speed or the drive travel experienced by the two drives 2” (emphasis added), on paragraph [0038], lines 3-6, which indicates a predefined limit value. Also, Figs. 1 and 3-4 of Eggeling disclose the control deviation 8 that is the difference between the setpoint speed of the liftgate 1 and actual speed measured by a sensor 11 (see Eggeling, Fig. 3, paragraphs [0047] and [0048], lines 2-6), the drive motors 3 of the two drive units 2 to produce driving effect and braking effect correspondingly – see Eggeling, Fig. 3, paragraph [0048]. It is noted that Figs. 3-4 of Eggeling disclose the braking effect of the drive motor 3 of the drive unit 2 according to the control deviation of the speed by applying a countercurrent to counteract the respective movement to the motor 3 -- see paragraph [0056]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Eggeling to include in the case that a drive force necessary to move the liftgate is below a predefined limit value via the control deviation of the speed for purpose of controlling liftgate efficiently), a braking operation is started in which the first drive unit and second drive unit are activated such that the first drive unit exerts on the liftgate a force directed in a first direction in order to move the liftgate, and the second drive unit exerts on the liftgate a braking force at least partially opposite the first direction (Eggeling discloses a braking operation is started in which the first drive unit 2 and second drive unit 2 are activated such that the first drive unit 2 exerts on the liftgate a force (driving current. It is well-known in art that the current is directly proportional to the force) directed in a first direction (For example, first direction is performed by controlled driving fashion -- see Eggeling, paragraph [0047]) in order to move the liftgate 1, and the second drive unit exerts on the liftgate a braking force (countercurrent) at least partially opposite the first direction (For example, opposite the first direction is performed by controlled braking fashion) – see Eggeling, Figs. 3-4, paragraphs [0036]-[0040], [0047], [0050] and [0056]. It is noted that more force will give an object greater speed. Thus, controlling speed of the liftgate of Eggeling is also controlling driving force and/or braking force necessary to move the liftgate).
For claim 2, Eggeling discloses the method as claimed in claim 1, wherein when the braking operation is started, the second drive unit is activated such that the part of the braking force acting opposite the first direction increases continuously in amount up to a predefined maximum value (Eggeling is silent for disclosing specifically when the braking operation is started, the second drive unit is activated such that the part of the braking force acting opposite the first direction increases continuously in amount up to a predefined maximum value . However, Fig. 3 of Eggeling discloses control circuit 7 which controls, according the difference between the setpoint speed/braking force of the liftgate 1 and actual speed/braking force, the drive motor 3 of the the drive unit 2 to produce braking effect correspondingly – see Eggeling, Fig. 3, paragraphs [0047]-[0049] and see explanation in claim 1 above). 
For claim 3, Eggeling discloses the method as claimed in claim 1, wherein for the case that the drive force necessary to move the liftgate is equal to or greater than the predefined limit value, the first and second drive units are activated according to normal operation such that the first drive unit  exerts on the liftgate a force directed in the first direction, and the second drive unit exerts on the liftgate a force acting at least partially in the first direction (see Eggeling, Figs. 2-3, paragraphs [0037] and [0047]).
For claim 4, Eggeling discloses the method as claimed in claim 1, wherein in normal operation, the first and second drive units are activated such that the force exerted on the liftgate by the first drive unit and the force exerted on the liftgate by the second drive unit are substantially equal (see Eggeling, Figs. 2-3, paragraphs [0037] and [0047]).
For claim 5, Eggeling discloses the method as claimed in claim 1, wherein in the case that in braking operation it is detected that the drive force is equal to or exceeds the limit value, operation switches from braking operation to normal operation (see Eggeling, Figs. 3-4, paragraphs [0047]- [0050], [0056] and [0058]).
For claim 6, Eggeling discloses the method as claimed in claim 1, wherein the switch from braking operation to normal operation takes place such that the braking force exerted by the second drive unit is continuously reduced to zero (see Eggeling, Figs. 3-4, paragraphs [0047] and [0057]- [0058]).
For claim 7, Eggeling discloses the method as claimed in claim 1, wherein the first and second drive units each have a drive motor powered by current, wherein the drive force necessary to move the liftgate is determined depending on the present motor current or present motor power (Figs. 1-2 and 4 of Eggeling disclose the first and second drive units 2 each have a drive motor 3 powered by current, wherein the drive force necessary to move the liftgate is determined depending on the present motor current or present motor power – see Eggeling, Figs. 1-2 and 3, paragraphs [0024] and [0050]).
 Claim 8 is "apparatus" claim which are either same or similar to that of the "a method" claim 1. Explanation is omitted.
For claim 9, Eggeling discloses a liftgate assembly with the control device as claimed in claim 8 (Fig. 1 of Eggeling discloses a liftgate assembly with a control device as claimed in claim 8 – see explanation in claim 8/claim 1 above).
For claim 10, Eggeling discloses the liftgate assembly as claimed in claim 9, wherein the liftgate assembly has at least one spring element which is configured, at least for the majority of intermediate positions between the open and the closed position of the liftgate, to exert on the liftgate a force which at least partially, in particular largely compensates for the portion of the weight force of the liftgate acting on the first and/or second drive unit (Figs. 1-2 of Eggeling disclose the liftgate assembly has at least one spring element 6 which is configured, at least for the majority of intermediate positions between the open and the closed position of the liftgate 1, to exert on the liftgate a force which at least partially, in particular largely compensates for the portion of the weight force of the liftgate 1 acting on the first and/or second drive unit 2 – see Eggeling, Figs. 1-2, paragraphs [0044] and [0059]).
For claims 11 and 13, Eggeling discloses a motor vehicle having a liftgate assembly as claimed in claim 9 and/or claim 10 (Fig. 1 of Eggeling discloses a motor vehicle having a liftgate assembly – see Eggeling, Fig. 1, paragraphs [0023]-[0024]).
For claim 12, Eggeling discloses the method as claimed in claim 2, wherein for the case that the drive force necessary to move the liftgate is equal to or greater than the predefined limit value, the first and second drive units are activated according to normal operation such that the first drive unit exerts on the liftgate a force directed in the first direction, and the second drive unit exerts on the liftgate a force acting at least partially in the first direction (see Eggeling, Figs. 2-3, paragraphs [0037] and [0047]). 
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
Applicant’s argument:
	In REMARKS, on page 6, lines 19-21, The applicant argues that “Eggeling fails to disclose, teach, or suggest any situation in which one drive 2 is actuated while another drive 2 is used for braking. To the contrary, Eggeling appears to teach that drives 2 are only used either for driving or braking, but not both simultaneously”.
Examiner’s response:
	Figure 1 and paragraphs [0024]-[0026] of Eggeling disclose two identical drives 2, which each have a drive motor 3 as shown in paragraph [0024] or which both of these drive 2 share the one drive motor 3 as shown in paragraph [0026]. Also, paragraph [0056] of Eggeling clearly discloses “the tearing off drive 2” is used for driving and “the remaining drive 2” is used for braking.

Applicant’s argument:
	In REMARKS, on page 6, lines 25-27, applicant argues that “Eggeling fails to disclose, teach, or suggest that simultaneous driving and braking would occur when a drive force necessary to move the liftgate is below a predefined limit value. To the contrary, Eggeling is entirely silent regarding the use of a predefined drive force limit value”.
Examiner’s response:
	As explanation in claim 1 above, Figure 4 and paragraphs [0036]-[0040] and [0050] of Eggeling disclose “the drive controller 5 monitors the upward transgression of a predetermined limiting difference in the drive speed or drive travel experienced by the two drives 2” (emphasis added), on paragraph [0038], lines 3-5, which indicate a predefined drive force limit value. Therefore, paragraphs [0036]-[0040], [0050] and [0056] of Eggeling discloses simultaneous driving and braking which would occur when a drive force necessary to move the liftgate is below a predefined limit value.
Applicant’s argument:
	In REMARKS, on page 6, lines 31-32, applicant argues that “Eggeling teaches that “one-sided” braking occurs only when the other drive is in a fault state, i.e., when the other drive is “torn-off””. Also, In REMARKS, on page 7, lines 20-22, applicant argues that “braking with one drive while at the same time driving with the other drive is not disclosed or taught by Eggeling’ description of “one-sided” braking, because one-sided braking in Eggeling only occurs when one drive is torn-off, and is no longer functional”.
Examiner’s response:
Eggeling discloses “it is sufficient that the sensor signals of the two sensors are compared with one another, wherein the upward transgression of a predetermined signal deviation implies the occurrence of the fault state”, on paragraph [0037], lines 4-8, which indicates that a fault state of “tearing off” of one of the drives 2  presents because there are the upward transgression of a predetermined limiting difference in the drive speed or the drive travel experienced by the two drives 2 – see Eggeling, paragraphs [0037]-[0038].  As a result, Eggeling discloses “a braking operation is started in which the first and second drive units are activated such that the first drive unit exerts on the liftgate a force directed in a first direction in order to move the lift gate, and the second drive unit exerts on the liftgate a braking force at least partially opposite the first direction”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846